Citation Nr: 0633307	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-26 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1991 to May 1995 and 
Reserve service.  He reentered active duty on April 14, 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claims of 
entitlement to increased (compensable) evaluations for 
bilateral hearing loss, chondromalacia patella of the left 
knee, chondromalacia patella of the right knee, and for 
hemorrhoids.  After the veteran disagreed with this decision, 
in July 2003, a Decision Review Officer granted separate 10 
percent evaluations for chondromalacia patella of the left 
knee and the right knee, applying the bilateral factor to 
both of these claims, and also granted a 10 percent 
evaluation for hemorrhoids, all effective February 10, 2003.  
The veteran perfected a timely appeal in August 2003 on his 
claim of entitlement to an increased (compensable) evaluation 
for bilateral hearing loss.

In September 2003, the veteran requested application of the 
bilateral factor to his service-connected knee disabilities.  
As noted above, this was applied with an effective dated of 
February 10, 2003.  However, in February 2004, he submitted 
another letter to VA requesting "retroactive payment" for 
his separate 10 percent evaluations for chondromalacia 
patella of the left and right knees and bilateral factor.  
The Board reasonably construes this letter as containing 
informal claims of entitlement to an effective date earlier 
than February 10, 2003, for a 10 percent evaluation on 
chondromalacia patella of the left knee and for a 10 percent 
evaluation on chondromalacia of the right knee, to include 
the bilateral factor.  To date, the RO has not adjudicated 
these earlier effective date claims.  Accordingly, these 
claims are referred to the RO for appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

The Board notes that the veteran was scheduled for VA 
(contract) audiology examination after he reentered active 
duty.  A review of the May 2006 VA examination request 
indicates that the veteran was "on active duty" at that 
time.  The claims file also contains an August 2006 letter 
from QTC Medical Services to the RO stating that the 
requested examination had been cancelled because the veteran 
"is in Kuwait."  The RO denied the veteran's claim for an 
increased (compensable) evaluation for bilateral hearing loss 
in an August 2006 SSOC because he could not attend an 
examination because he had returned to active duty.  

VA's Office of General Counsel held in VAOPGCPREC 10-2004 
that a veteran's reentry on active duty "would not provide a 
basis for denying the veteran's claim without taking the 
required action."  The General Counsel advised that, in 
cases where a veteran reenters active duty while claims for 
VA benefits are pending, "VA necessarily may defer its 
action on the claim until such time as the required actions 
can be taken."  More importantly, the General Counsel 
concluded that "VA generally may not deny a claim solely 
because the claimant's return to active duty temporarily 
prevents VA from conducting an examination."  See VAOPGCPREC 
10-2004 (Sept. 21, 2004),  8, 9.  

A review of the veteran's claims file indicates that his last 
VA (contract) audiology examination occurred in April 2003, 
and the RO subsequently requested another examination in 2006 
during the pendency of this appeal.  Consistent with the RO's 
request and because the veteran's most recent audiology 
examination is more than 3 years old, on remand, the veteran 
should be scheduled for VA audiology examination.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination . . . so that the evaluation of the claimed 
disability will be a fully informed one").  Until the 
veteran becomes available for VA examination or is discharged 
from active duty, the Board concludes that this claim must be 
held in abeyance and may not be denied solely on the basis of 
his return to active duty.  See VAOPGCPREC 10-2004.

Accordingly, the case is REMANDED for the following action:

1.  After the veteran is discharged from 
active duty, schedule him for VA audiology 
examination.  The claims folder, to 
include a copy of this REMAND and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims file was reviewed.  
Any indicated studies should be performed.  

2.  Following completion of the foregoing, 
readjudicate the claim with consideration 
of all requirements under 38 U.S.C.A. § 
5103.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC). 
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of all 
evidence received since the July 2003 
Statement of the Case and discussion of 
all pertinent laws and regulations, 
including, but not limited to, 38 U.S.C.A. 
§ 5103.  Allow an appropriate period of 
time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21- 1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


